EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Alan Young on 1/27/2021 and 2/10/2021.
The application has been amended as follows:

1.    (Currently Amended) A method, comprising:
advancing a tube through tissue, the tube comprising a distal end, a proximal end and a sleeve attached near the distal end;
deploying a plurality of curved rod members within the tissue from the distal end of the tube, each of the plurality of curved rod members comprising a sharpened edge configured to cut the tissue;
rotating the plurality of deployed curved rod 
wrapping the sleeve at least partially around the cut volume of tissue; and
removing the cut and wrapped volume of tissue from surrounding tissue.

(Currently Amended)    The method of claim 1, wherein the deployed and rotating curved
rod members are configured to collectively encircle the cut volume of tissue and wherein the sleeve is further configured to deploy around and over the deployed curved rodmembers.

9.           (Currently Amended)     A device, comprising:
a central tube defining a distal end,
a plurality of tube chambers disposed around the central tube, each comprising a rod element disposed therein, each rod element comprising a curved portion and an unattached free end  portion, at least the curved portion of each rod element comprising a sharpened edge configured to cut tissue, the rod elements being configured for rotation and deployment from the plurality of tube chambers to collectively define and cut a volume of revolution of the tissue distal to the distal end of the central tube using at least the sharpened edge of the curved portion of each of the rod elements; and
a sleeve, the sleeve being configured to deploy and at least partially wrap around the cut volume of revolution of the tissue.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791